DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Mr. William Powell on 02/28/20222. 
Cancel claims 6,7, 23, 29 and 30
Amend claim 22, as follows:
22. (Currently Amended) The method of claim 1, wherein, when the vector that is orthogonal  to the direction of the prediction vector  does not exactly intersect with a pixel location in the fourth region, interpolating the reference values in the fourth region from pixel location neighboring the orthogonal vector.

Response to Amendment
The Amendment filed 02/16/2022, and the above examiner’s amendment have been entered. Claims 1-2, 8-9, 22 and 24-25 have been amended. Claims 6-7, 10-21, 23 and 29-30 have been canceled. Claims 1-5, 8-9, 22 and 24-28 are allowable in the application. 

Response to Arguments
Applicant's arguments filed 02/16/2022, and the argument presented during the interview dated 2/28/2022, have been fully considered and they are persuasive.

Allowable Subject Matter
Claims 1-5, 8-9, 22 and 24-28 are allowed.
The following is an examiner’s statement of reasons for allowance of Independent Claim(s) 1-2, 8-9, and 24-25:
The closest prior art, Liu et al. (US 20190110052 A1), in view of CHOI et al. (US 20210105464 A1), does not teach when the direction of the prediction vector and its opposite direction do not both point toward previously-decoded pixel data, deriving the pixel location's value from a combination of a reference value at a third location of previously-decoded pixel data intercepted by extending the prediction vector through the prediction location and a reference value at a fourth location of previously-decoded pixel data intercepted by a vector that passes through the prediction location and is orthogonal to the direction of the prediction vector;
None of the prior art teach or fairly suggest the limitations of using an orthogonal to the prediction vector that passes through the prediction location, so as to locate previously decoded points when the intraprediction mode points to the unavailable right side or the unavailable bottom side, in combination with the other limitation of Claim(s) 1-2, 8-9, and 24-25. Although the other limitations are used in the art, none of the prior art of record teach or provide motivation to combine to reach a similar result.
Claims 3-5, 22 and 26-28 include the above-described allowable subject matter for being dependent on independent Claim(s) 1, 2 and 25.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYMAN A ABAZA whose telephone number is (571)270-0422. The examiner can normally be reached Mon-Fri 8-5. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hadi Armouche can be reached on 5712703618. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/AYMAN A ABAZA/Primary Examiner, Art Unit 2419